



Exhibit 10.1






AGREEMENT




This AGREEMENT (the “Agreement”) is made and entered into on the 21st day of
July, 2016, by and between ERIE INDEMNITY COMPANY, a Pennsylvania corporation
with its principal place of business in Erie, Pennsylvania (the “Company”), and
JOHN F. KEARNS, residing at 5804 Wind Chime Lane, Erie, Pennsylvania (the
“Executive”).


RECITALS:


WHEREAS, the Executive has tendered his resignation as an employee and as an
officer of the Company and as a director, officer, and employee of each of the
Company’s affiliated companies effective July 1, 2016 (the “Resignation Date”),
and the Company and each of its affiliated companies have accepted such
resignations; and


WHEREAS, the Executive Compensation and Development Committee of the Board of
Directors of the Company recognizes and appreciates that during his career with
the Company the Executive has demonstrated commitment to the Company and its
goals and made valuable contributions to the Company’s growth and development;
and


WHEREAS, the Company and the Executive each agree that it is in their respective
best interests to make certain provisions related to the termination of the
Executive's employment as a result of his resignation from the Company,


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and intending to be legally bound, the parties agree as
follows:


1.Effective Date. This Agreement will become effective on the eighth day after
the date on which the Executive signs a waiver and release in the form attached
as Exhibit I to this Agreement (the “Release”), but only if the Executive has
signed this Agreement and the Release within the timeframe described in Section
3(a) and has not revoked the Release during the seven-day revocation period
described in the Release.
2.Consideration.
a.In consideration of the execution and performance of this Agreement by the
Executive, and subject to the remaining provisions of this Section 2 and to
Section 3, the Company shall make the following payments to the Executive, which
include amounts to which the Executive would not otherwise be entitled:
(i) With respect to the Company's Annual Incentive Plan (“AIP”) and the award
made to the Executive for the 2016 performance period under the AIP:


 
 
 




--------------------------------------------------------------------------------




(A)  In accordance with the terms of the AIP, for the 2016 performance period,
the Committee: (1) will measure the Company’s performance for the performance
period against the performance goals set out in the Executive’s award agreement
for the performance period and will calculate the Company incentive award that
would have been earned by the Executive for the performance period had the
Executive remained employed through the last day of the performance period,
based on the Company’s achievement of the applicable performance goals (the
“earned Company incentive award” for the performance period), and (2) will
calculate the amount of the Executive’s target award based on his individual
performance goals for the 2016 performance period and multiply that amount by
150 percent (the “individual incentive award” for the performance period).
(B) If the Committee exercises its discretion to reduce or eliminate Company
incentive awards that would otherwise have been earned by executive vice
presidents as a class under the AIP for the 2016 performance period, the
Committee may reduce the Executive’s earned Company incentive award for the
performance period by a percentage reduction that is not more than the average
of the percentage reductions applied to the Company incentive awards of the
executive vice presidents.
(C) The Executive will have a vested interest of 50 percent in his earned
Company incentive award for the 2016 performance period and a vested interest of
100 percent in his individual incentive award for the 2016 performance period.
The earned Company incentive award taken into account in calculating the
Executive’s vested interest in that award will be after any reduction imposed
under paragraph (B).
(D) The Company shall pay to the Executive his vested interest in his earned
Company incentive award for the 2016 performance period and his vested interest
in his individual incentive award for the 2016 performance period at the time
awards for the performance period are paid to other AIP participants, in
accordance with the AIP, which will be no later than December 31, 2017.
(E) The Committee's determination of the amount of award to be paid will be in
accordance with the terms of the AIP and will be final and binding on all
interested parties.
(ii) With respect to the Company's Long Term Incentive Plan (“LTIP”) and the
award made to the Executive for the 2014‑2016 performance period under the LTIP:
(A)  In accordance with the terms of the LTIP, for the 2014-2016 performance
period, the Committee will measure the Company’s performance for the performance
period against the performance goals set


2
 
 
 






--------------------------------------------------------------------------------




out in the Executive’s award agreement for the performance period and will
calculate the award that would have been earned by the Executive for the
performance period had he remained employed through the end of the performance
period, based on the Company’s achievement of the applicable performance goals
(the “earned LTIP award” for the performance period).
(B) If the Committee exercises its discretion to reduce or eliminate awards that
would otherwise have been earned by executive vice presidents as a class under
the LTIP for the 2014-2016 performance period, the Committee may reduce the
Executive’s earned LTIP award for the performance period by a percentage
reduction that is not more than the average of the percentage reductions applied
to the awards of the executive vice presidents.
(C) The Executive will have a vested interest of 83.33 percent in his earned
LTIP award for the 2014-2016 performance period. The earned LTIP award taken
into account in calculating the Executive’s vested interest will be after any
reduction imposed under paragraph (B).
(D) The Company shall pay to the Executive his vested interest in his earned
LTIP award for the 2014-2016 performance period at the time awards for the
performance period are paid to other LTIP participants, in accordance with the
LTIP, which will be no later than December 31, 2017.
(E) The Committee's determination of the amount of award to be paid will be in
accordance with the terms of the LTIP and will be final and binding on all
interested parties.
(iii) The Company shall pay to the Executive the amount of $250,000.00 (two
hundred fifty thousand dollars) within 21 calendar days of the effective date of
this Agreement as described in Section 1.
(iv) The Company shall also reimburse the Executive for any legal fees and
related expenses he incurs in connection with his entry into this Agreement,
provided however that the reimbursement will not exceed, in the aggregate,
$7,500 (seven thousand five hundred dollars), and provided further that the
Executive provides the Company with reasonable substantiating documentation by
November 30 of the calendar year following the calendar year in which such fees
and expenses were incurred. The Company shall pay the amount to be reimbursed
under this paragraph within thirty days after receipt of such documentation.
b.If the Executive dies before payment of a benefit described in Section 2(a)(i)
or (ii), the Company shall pay the benefit at the scheduled time to the
beneficiary or beneficiaries designated by the Executive in accordance with the
terms of the AIP or LTIP, as applicable; provided, however, that if the
Executive has not designated a beneficiary in


3
 
 
 






--------------------------------------------------------------------------------




accordance with the terms of the applicable plan, or if no designated
beneficiary with respect to the applicable plan survives the Executive, the
Company shall pay the benefit to the default beneficiary indicated in the
applicable plan. If the Executive dies before payment of the benefit described
in Section 2(a)(iii), the Company shall pay the benefit at the scheduled time to
the executor of the Executive’s estate.
c.Payments under this Section 2 will be subject to applicable deductions. For
the purposes of this Agreement, “applicable deductions” will include but not be
limited to any federal, state, or local taxes determined by the Company to be
required to be withheld from amounts paid to the Executive pursuant to this
Agreement.
d.Except as provided in this Agreement, the Executive agrees that he is not
entitled to any other compensation (including, but not limited to, salary or
bonuses), perquisites, or benefits of any kind or description from the Company,
or from or under any employee benefit plan or fringe benefit plan sponsored by
the Company, other than as described above and other than (i) his regular salary
through the Resignation Date; (ii) payment for his unpaid vacation time of
$71,337.69 (seventy-one thousand three hundred thirty seven dollars and
sixty-nine cents), which has been computed in accordance with the Company’s past
practices for departing employees and will be paid as soon as administratively
practical; (iii) his accrued benefits under the Erie Insurance Group Employee
Savings Plan; (iv) his accrued benefits under the Erie Insurance Group
Retirement Plan for Employees; (v) his accrued benefit under the Supplemental
Executive Retirement Plan for Certain Members of the Erie Insurance Group
Retirement Plan for Employees (“SERP”); (vi) any benefit the Executive may have
accrued under the Company’s Deferred Compensation Plan; (vii) any rights the
Executive may have under COBRA on account of the termination of his employment;
(viii) the right to continued participation through December 31, 2016, in the
Company’s Ayco Comprehensive Counseling Service; (ix), with respect to any of
the capacities in which the Executive served the Company or any of its
Affiliated Companies (as defined below), and with respect to any service of the
Executive as a fiduciary or trustee of any employee benefit plans or trusts or
other trusts maintained or sponsored by the Company or its subsidiaries or
affiliated companies, any rights the Executive may have for indemnity in
relation to any acts or omissions of the Executive or a claim for coverage under
any applicable insurances; and (x) any claim relating to enforcement of the
Agreement.
e.The parties acknowledge and agree that the Executive is not releasing any
rights he may have as an owner or holder of the Company’s common stock and stock
options or any rights he has to enforce this Agreement. In addition, the
Executive is not releasing any rights that he has to be indemnified (including
any right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between him and the Company (including,
without limitation, the Indemnification Agreement entered into between the
parties on April 1, 2011), or any directors’ and officers’ or other liability
insurance policy of the Company. Furthermore, the Company agrees to provide
indemnification to the Executive, in the same manner and to the same extent as
the highest-level officers of the Company, through the Ongoing Cooperation
Period (as defined below) and for any claim that may arise relating to or
arising out


4
 
 
 






--------------------------------------------------------------------------------




of any matters occurring through the Ongoing Cooperation Period, and for a
period of at least three years thereafter.
f.For the purposes of this Agreement and the Release, “Affiliated Company” will
refer to each of the following: Erie Insurance Exchange and each entity that is
a subsidiary or affiliate of the Company or of Erie Insurance Exchange.


3.Executive's Waiver and Release.


a.After executing this Agreement and after the termination of his employment
with the Company, the Executive shall sign a waiver and release in the form
attached as Exhibit I to this Agreement (the “Release”). If the Executive fails
to sign this Agreement and the Release on or before July 26, 2016, then the
Executive will forfeit all rights to payment under Section 2(a)(i) (AIP), (ii)
(LTIP), (iii) (lump sum), and (iv) (legal fees), and this Agreement will be null
and void.


b.Notwithstanding any contrary provision of this Agreement, the benefits
described in Section 2(a)(i), (ii), (iii), and (iv) will not be paid if the
Executive does not sign the Release by the date described in Section 3(a) or if
he revokes the Release during the seven-day revocation period described in the
Release.


c.The Executive acknowledges that the Release and the proposed form of this
agreement were first presented to him for his consideration on June 30, 2016,
and that the Company has encouraged and advised the Executive in writing, prior
to his signing this Agreement, to consult with an attorney of the Executive's
choosing concerning all of the terms of this Agreement and the Release.


d.The Company hereby represents and warrants that, as of the date of this
Agreement, it does not have knowledge of any claim or action against the
Executive.


4.Non-disparagement. The Executive shall not disparage the Company or its
officers, directors, or employees in any way orally or in writing, and the
directors and executive and senior officers of the Company shall likewise not
disparage the Executive, provided, however, that nothing in this Section will
prohibit: (a) the Executive or the Company from disclosing truthful information
if required by law (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process); or (b) either party from acting in good faith to enforce the party’s
rights under this Agreement.


5.Covenants as to Confidential Information. The Executive acknowledges and
agrees as follows: (i) this Section 5 is necessary for the protection of the
legitimate business interests of the Company, (ii) the restrictions contained in
this Section 5 with regard to geographical scope, length of term and types of
restricted activities are reasonable; (iii) the Executive has received adequate
and valuable consideration for entering into this Agreement,


5
 
 
 






--------------------------------------------------------------------------------




and (iv) the Executive's expertise and capabilities are such that his
obligations under and the enforcement of this Section 5 by injunction or
otherwise will not adversely affect the Executive's ability to earn a
livelihood.


(a) Confidentiality of Information and Nondisclosure. The Executive agrees that
the Executive will not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company or an Affiliated Company,
or any legislative or administrative body having supervisory authority over the
business of the Company or an Affiliated Company) having jurisdiction over the
Executive, disclose to or use, or knowingly permit to be so disclosed or used,
for the benefit of himself, any person, corporation or other entity other than
the Company, (i) any non-public information concerning any financial matters,
customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, an Affiliated Company, or any of its insurance agents,
(ii) any proprietary management, operational, trade, technical or other secrets
or any other proprietary information or other proprietary data of the Company,
an Affiliated Company, or any of its insurance agents, (iii) any non-public
personal confidential information concerning any of the Company’s employees or
any of its insurance agents or customers, or (iv) any other information related
to the Company, an Affiliated Company, or any of its insurance agents, or which
the Executive should reasonably believe will be damaging to the Company, an
Affiliated Company, or any of its insurance agents, which has not been published
and is not generally known outside of the Company. The Executive acknowledges
that all of the foregoing constitutes confidential and proprietary information,
which is the exclusive property of the Company. Nothing in this Agreement,
including the obligations under Section 4, or any other agreement with the
Company prohibits or prevents the Executive from filing a complaint or charge
with or participating, testifying, or assisting in any investigation, hearing,
or other proceeding before any federal, state, or local government agency.
Notwithstanding the non-disclosure, non-disparagement or any other provision of
this Agreement, the Executive acknowledges and affirms his understanding that
nothing in this Agreement is intended to preclude, prohibit, or otherwise limit,
in any way, his rights and abilities to contact, communicate with, or report
matters to any government entity or agency including but not limited to the
United States Department of Justice, the Equal Employment Opportunity
Commission, any Office of Inspector General of any United States agency, the
United States Securities and Exchange Commission, or Congress, regarding
possible violations of laws or regulations. However, to the maximum extent
permitted by law, the Executive agrees that if such an administrative claim is
made, the Executive will not be entitled to recover any individual monetary
relief or other individual remedies, except that this provision is not
applicable to any bounty that may be recoverable by the Executive as a result of
participating in the Securities and Exchange Commission’s whistleblower program.




6.Breach of Agreement. Executive agrees that if he breaches any of the terms of
this Agreement, the Company may pursue whatever rights it has under this
Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 3 of this Agreement. The
Executive agrees that any breach of this Agreement may result


6
 
 
 






--------------------------------------------------------------------------------




in immediate and irreparable harm to the Company, and that the Company may not
be reasonably or adequately compensated by damages in an action at law. The
Executive agrees that if he breaches Section 5 of this Agreement, the Company
will be entitled, to the extent permitted by law, immediately to cease to pay or
provide the Executive or the Executive's dependents any compensation or benefit
being, or to be, paid or provided pursuant to this Agreement, and also to obtain
immediate injunctive relief restraining the Executive from conduct in breach of
this Agreement. In addition, the Executive agrees that if he breaches Section 5
of this Agreement, the Executive shall reimburse the Company and its Affiliated
Companies for their costs and expenses (including, without limitation, all
reasonable fees and expenses, including the costs of any computer forensics
imaging and analysis, etc., as well as reasonable attorney’s fees) incurred by
the Company and its Affiliated Companies in connection with the breach. The
Executive agrees that the incurrence of such fees and expenses will be necessary
for the Company’s and its Affiliated Companies’ protection of its valuable
confidential information, trade secrets, and business relationships. Nothing in
this Agreement may be construed as prohibiting the Company from pursuing any
other remedies available to it for a breach of this Agreement, including the
recovery of damages from the Executive.


7.Company Property, Records, Files and Equipment. By the date of this Agreement,
the Executive shall return all Company property he then has in his possession or
control, including but not limited to all equipment, confidential information,
records, and files, regardless of format or storage location.


8.Ongoing Cooperation. For a period of two years (the “Ongoing Cooperation
Period”) following the Resignation Date, the Executive agrees to use his best
efforts to assist, advise, and cooperate with the Company if the Company so
requests on issues that arose or were in any way developing during his
employment with the Company, subject to Executive’s availability given his
employment and personal obligations, if any, at that time. The Executive shall
furnish such assistance, advice or cooperation to the Company as the Company may
reasonably request and as is within the Executive's reasonable capability. Such
assistance, advice and cooperation may include, but will not be limited to the
preparation for, or the conduct of, any litigation, investigation, or proceeding
involving matters or events which occurred during the Executive's employment by
the Company as to which the Executive's knowledge or testimony may be important
to the Company. In connection with the preparation for, or the conduct of such
litigation, investigation or proceeding as described in the preceding sentence,
the Executive shall promptly provide the Company with any records or other
materials in his possession that the Company requests in connection with the
defense or prosecution of such litigation, investigation or proceeding. If and
to the extent that the Company requests that the Executive provide assistance,
advice, or cooperation to the Company, as described above, or it requests that
he attend a meeting, deposition, or trial at any time during the Ongoing
Cooperation Period, the Company shall compensate the Executive for his time at
the rate of $600.00 for each hour during which Executive complies with such
request. The Company shall also pay or reimburse the Executive for (i) his
reasonable legal fees and expenses incurred in the course of providing such
cooperation, provided that the Company agrees that the Executive’s engagement of
his own counsel is necessary and appropriate, and (ii) his travel expenses
reasonably incurred in the course of providing such cooperation, provided that
the Executive provides reasonable


7
 
 
 






--------------------------------------------------------------------------------




substantiating documentation by November 30 of the calendar year following the
calendar year in which the fee or expense was incurred; the Company shall make
any payment required under this sentence within thirty days after receipt of
such documentation.


9.Notice of Immunity from Liability for Confidential Disclosure of a Trade
Secret to the Government or in a Court Filing. Notwithstanding the foregoing,
the Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Executive files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, a trade secret may be
disclosed to his attorney and used in the court proceeding, if the Executive (c)
files any document containing the trade secret under seal; and (d) does not
disclose the trade secret, except pursuant to court order.


10.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania applicable to contracts
executed in and to be performed in that commonwealth without regard to its
conflicts of laws provisions. Each of the parties irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie, Pennsylvania,
and of the United States for the Western District of Pennsylvania for any
litigation arising out of or relating to this Agreement or the transactions
contemplated by this Agreement. Any legal action relating to this Agreement
shall be brought in the courts of the Commonwealth of Pennsylvania located in
the County of Erie, Pennsylvania, and of the United States for the Western
District of Pennsylvania and the parties irrevocably and unconditionally waive
and shall not plead or claim in any such court that venue is improper or that
such litigation has been brought in an inconvenient forum.


11.Waiver. The waiver by a party of any breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
other or subsequent breach by a party.


12.Assignment. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations under
this Agreement. This Agreement will inure to the extent provided under this
Agreement to the benefit of and be enforceable by the Executive or the
Executive's legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive's duties, responsibilities, obligations or positions under this
Agreement to any person and any such purported delegation will be void and of no
force and effect.


13.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision will be


8
 
 
 






--------------------------------------------------------------------------------




ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


14.Notices. Any notices required or permitted to be given under this Agreement
will be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested − in the case of the Executive, to his principal residence address,
and in the case of the Company, to the address of its principal place of
business as set forth above, to the attention of the General Counsel of the
Company.


15.Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes any
obligations of the Company under any previous agreements or arrangements, except
as otherwise provided in this Agreement. This Agreement does not supersede the
Company’s Policy Regarding the Recoupment of Officer Bonuses in Certain
Instances, as adopted on December 9, 2008, and as it may be amended. The
provisions of this Agreement may not be amended, modified, repealed, waived,
extended or discharged except by an agreement in writing signed by the party
against whom enforcement of any amendment, modification, repeal, waiver,
extension or discharge is sought.


16.Code Section 409A. It is intended that this Agreement comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Department regulations relating thereto (“Code Section 409A”), or
an exemption to Code Section 409A. Payments, rights and benefits may only be
made, satisfied or provided under this Agreement upon an event and in a manner
permitted by Code Section 409A, to the extent applicable, so as not to subject
the Executive to the payment of taxes and interest under Code Section 409A. In
furtherance of this intent, this Agreement will be interpreted, operated and
administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under Code Section 409A would
result in the Executive being subject to payment of additional income taxes or
interest under Code Section 409A, the parties agree, to the extent possible, to
amend this Agreement to maintain to the maximum extent practicable the original
intent of this Agreement while avoiding the application of such taxes or
interest under Code Section 409A. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” as defined under Code Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if, as of the date of the Executive's separation
from service, the Executive is a “specified employee” as defined under Code
Section 409A, then, except to the extent that this Agreement does not provide
for a “deferral of compensation” within the meaning of Code Section 409A of the
Code, no payments may be made and no benefits may be provided to the Executive
during the period beginning on the date of the Executive's separation from
service and ending on the last day of the sixth month after such date. In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment under this Agreement.


17.Headings. The descriptive headings used in this Agreement are used for
convenience of reference only and do not constitute a part of this Agreement.




9
 
 
 






--------------------------------------------------------------------------------




18.Counterparts. This Agreement may be executed in separate counterparts, both
of which taken together will constitute one and the same Agreement.
 
THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY READ,
INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.
 
THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT THE COMPANY HAS
ENCOURAGED AND ADVISED HIM IN WRITING, PRIOR TO HIS SIGNING THIS AGREEMENT, TO
CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING CONCERNING ALL OF THE TERMS
OF THIS AGREEMENT AND THE RELEASE.    


THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.




IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.


    
WITNESS:                        THE EXECUTIVE:


/s/ Deirdre Kearns                    /s/ John F. Kearns
____________________                __________________________
John F. Kearns






THE COMPANY:


ATTEST:                        ERIE INDEMNITY COMPANY
/s/ Brian W. Bolash                    /s/ Timothy G. NeCastro
____________________                _________________________
Brian W. Bolash                    Timothy G. NeCastro
Corporate Secretary                    President & CEO Designate


10
 
 
 






--------------------------------------------------------------------------------




EXHIBIT I


Executive's Waiver and Release






John F. Kearns (the “Executive”) for himself, his heirs, successors and assigns
and in consideration of the payments to be made by or on behalf of Erie
Indemnity Company (the “Company”) pursuant to Section 2 of the Agreement made
and entered into on the 21st day of July, 2016, by and between the Company and
the Executive (“the “Agreement”), does hereby forever discharge and release the
Company and its shareholders, subsidiaries, affiliated companies, companies with
common management, ownership or control, successors, assigns, insurers and
reinsurers, attorneys, and agents, and all of their officers, directors,
shareholders, employees, agents and representatives, in their official and
individual capacities (collectively referred to as “Releasees”) from any and all
claims, demands, causes of action, damages, charges, complaints, grievances,
expenses, compensation and remedies that the Executive now has or may in the
future have on account of or arising out of any matter or thing that has
happened, developed or occurred before the date of this Release (collectively
“Claims”), including, but not limited to, all Claims arising from the
Executive's employment with the Company or any Affiliated Company (as defined in
the Agreement), the termination of such employment, any and all relationships or
dealings between the Executive and the Company or any of the other Releasees,
the termination of any such relationships and dealings, and any and all other
Claims the Executive may have against the Company or any of the other Releasees.
The Executive waives any and all such Claims including, but not limited to, all
charges or complaints that were or could have been filed with any court,
tribunal or governmental agency, and any and all Claims not previously alleged,
including, but not limited to, any Claims under the following: (a) Title VII of
the Civil Rights Act of 1964, as amended; (b) the Age Discrimination in
Employment Act (ADEA), as amended; (c) the Federal Employee Retirement Income
Security Act of 1974 (ERISA), as amended; (d) the Americans With Disabilities
Act (ADA), as amended; (e) the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), as amended; (f) section 806 of the Sarbanes-Oxley Act of 2002, as
amended; (g) the Equal Pay Act of 1963; (h) any other federal statutes, rules,
regulations, executive orders or guidelines of any description; (i) any and all
statutes of similar nature or purpose under Pennsylvania law, or the law of any
other state, including, but not limited to, the Pennsylvania Human Relations
Act, as amended, the Pennsylvania Equal Pay Law, and the Pennsylvania Wage
Payment and Collection Law; (j) any and all local laws, rules, regulations,
executive orders or guidelines of any description including, but not limited to,
the Erie County Human Relations Ordinance; and (k) any rule or principle of
equity or common law, or any Claim of defamation, conversion, interference with
a contract or business relationship, or any other intentional or unintentional
tort, or any Claim of loss of consortium, or any Claim of harassment or
retaliation, or breach of contract or implied contract, or breach of covenant of
good faith and fair dealing, or any whistle-blower Claim. This release,
discharge and waiver will be referred to here and in the Agreement as the
“Release.”




11
 
 
 






--------------------------------------------------------------------------------




The Executive specifically understands and agrees that the termination of his
employment does not violate or disregard any oral or written promise or
agreement, of any nature whatsoever, express or implied. If any contract or
agreement of employment exists concerning the employment of the Executive by the
Company or the terms and conditions of such employment or the termination of
such employment, whether oral or written, express or implied (excepting the
Agreement), that contract or agreement is terminated and is null and void.


The Executive agrees that this Release may be enforced in federal, state or
local court, and before any federal, state or local administrative agency or
body.


This Release does not prohibit the Executive from filing an administrative
charge of alleged employment discrimination, harassment or retaliation under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans With Disabilities Act or the Equal Pay Act of 1963;
however, the Executive represents that he has not to date filed or cause to be
filed any such administrative charge, and further agrees that he waives any
right to monetary or other recovery should any federal, state or local
administrative agency pursue any Claim on his behalf and will immediately
request in writing that the Claim or matter on his behalf be withdrawn. Thus, by
signing this Release, the Executive waives any right he had to obtain a recovery
if an administrative agency pursues a Claim against the Company or any of the
other Releasees based on any action taken by the Company or any of the other
Releasees up to the date of this Release, and acknowledges that he will have
released the Company and the other Releasees of any and all Claims, and of the
continuing effect of any and all Claims of any nature up to the date of this
Release. This Release does not affect (i) any of the Executive's vested rights
under the Erie Insurance Group Retirement Plan for Employees, the Erie Insurance
Group Employee Savings Plan, the Supplemental Executive Retirement Plan for
Certain Members of the Erie Insurance Group Retirement Plan for Employees
(“SERP”), and the Company’s Deferred Compensation Plan; nor (ii) any rights the
Executive may have under COBRA on account of the termination of his employment;
nor (iii) the Executive’s right to continued participation through December 31,
2016, in the Company’s Ayco Comprehensive Counseling Service; (iv), with respect
to any of the capacities in which the Executive served the Company or any
Affiliated Company, and with respect to any service of the Executive as a
fiduciary or trustee of any employee benefit plans or trusts or other trusts
maintained or sponsored by the Company or an Affiliated Company, does it bar any
claim the Executive may have for indemnity in relation to any acts or omissions
of the Executive or a claim for coverage under any applicable insurances; or (v)
any claim relating to enforcement of the Agreement.


The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one days, for the Executive to
consider all the terms of the Agreement and this Release and for the purpose of
consulting with an attorney if the Executive so chooses. A copy of this Release
was first given to the Executive on June 30, 2016. If this Release has been
signed by the Executive before the end of the twenty-one day period, the
Executive represents that he has freely and willingly elected to do so.


This Release may be revoked by the Executive within seven days after the date
this Release is signed by the Executive, by giving notice of revocation to the
Executive Vice


12
 
 
 






--------------------------------------------------------------------------------




President and General Counsel of the Company. No consideration described in
Section 2(a) of the Agreement will be paid unless the Executive has signed this
Release and the revocation period has expired with no revocation.








IN WITNESS WHEREOF, the Executive has signed this Release this 21st day of July,
2016.




WITNESS:                        THE EXECUTIVE:


/s/ Deirdre Kearns                    /s/ John F. Kearns
________________________________        ________________________________
John F. Kearns






















13
 
 
 




